Case 2:19-cv-10783-AS Document 17 Filed 02/09/21 Page 1 of 1 Page ID #:37



     Cyrus Safa
 1   Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff                                     JS-6
     Mary E. Brown
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   MARY E. BROWN,                           ) Case No.: 2:19-cv-10783-AS
                                              )
12                                            ) /PROPOSED/ ORDER OF
                  Plaintiff,                  ) DISMISSAL
13                                            )
           vs.                                )
14                                            )
     ANDREW SAUL,                             )
15                                            )
     Commissioner of Social Security,         )
16                                            )
                  Defendant.                  )
17                                            )
                                              )
18
19
           Pursuant to the parties stipulation, the above captioned matter is dismissed
20
     with prejudice, each party to bear its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: February 9, 2021
23                                        / s/ Sagar
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
24                             UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
